DETAILED ACTION
Claim Objections
Claim 34 and 43 are objected to because of the following informalities:  claims must end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 43 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 34 and 43 recite “the selecting a frame pair is based on images output only from the selected camera”. This fails to comply with the written description requirement because claim 33 and 42 requires “a first image in each pair output by a first camera and a second image in each pair output by a second camera”. Therefore, the frame pair requires an image from the first camera and an image from the second camera. Claims 34 and 43 requires “images output only from the selected camera”. Therefore, the claims fail to comply with the written description requirement and are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 34 and 43 recite “the selecting a frame pair is based on images output only from the selected camera”. This is indefinite because claim 33 and 42 requires “a first image in each pair output by a first camera and a second image in each pair output by a second camera”. Therefore, the frame pair requires an image from the first camera and an image from the second camera. Claims 34 and 43 requires “images output only from the selected camera”. In addition, the specifications does not particularly point out and distinctly claim the subject matter, or explain how the selecting a frame pair is based on images output only from the selected camera.
Claim 33, 42 and 51 recites the limitation "from the cameras".  There is insufficient antecedent basis for this limitation in the claim because it is unclear to which cameras this refers to.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-36, 38-40, 42-45, 47-49, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20160124209) in view of Brisedoux et al (EP 2549763, see IDS).
Regarding claim 33, Arai discloses a method, comprising: 
assessing a quality of a sequence of paired images output (¶40 image acquiring unit 11 acquires a plurality of images of different imaging fields of view to a subject; ¶43  image selector 121 selects a predetermined number of image pairs of different combinations of images, from a plurality of images acquired by the image acquiring unit 11; ¶58 two images are selected so that in each image pair, a subject image SI in a common region R in one image corresponds to a subject image SI in a region other than a common region R in another image. The image selector 121 selects at least (N.sup.2−1)/2 image pairs so that combinations of two images are different between different image pairs);
selecting a frame pair based on their assessed quality (¶43  image selector 121 selects a predetermined number of image pairs of different combinations of images, from a plurality of images acquired by the image acquiring unit 11; ¶58 two images are selected so that in each image pair, a subject image SI in a common region R in one image corresponds to a subject image SI in a region other than a common region R in another image. The image selector 121 selects at least (N.sup.2−1)/2 image pairs so that combinations of two images are different between different image pairs); 
processing the selected frame pair to form a composite image (Fig. 5(a)-5(f) to 6(a)-6(f) in which frame pairs are combined (e.g. M0 and M1 are combined in Fig 5(a)); 
adjusting content of the composite image using other images output from the cameras (¶105-107 four kinds of correction gains are calculated on the region (2, 3) in the image from image pairs selected from the images M(0) to M(4); the composite correction gain calculating unit 213 calculates a composite correction gain using the plurality of correction gains); ¶114 the correction gain calculating unit 212 uses 60 image pairs other than these twelve combinations to calculate a correction gain G(x, y) in each region (x, y) in an image (see FIG. 9)).
 	Arai fails to specifically teach assessing a quality of a sequence of paired images output by a plurality of cameras, a first image in each pair output by a first camera and a second image in each pair output by a second camera.
	Brisedoux teaches assessing a quality of a sequence of paired images output by a plurality of cameras (¶0059 & ¶0062 i.e.  the images generated by the first and second paths may be simultaneously displayed; The imaging device may be configured to allow for a user to select a combination of image frames; ¶0071 i.e. processing logic 104 compares at least the first and second images or portions of the first and second images to detect an image degradation in the first image), a first image in each pair output by a first camera and a second image in each pair output by a second camera (¶0045 i.e. a primary imager captures a scene and secondary camera captures scene at a different angle or different exposure, different gain, etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of assessing a quality of a sequence of paired images output by a plurality of cameras, a first image in each pair output by a first camera and a second image in each pair output by a second camera from Brisedoux into the method as disclosed by Arai. The motivation for doing this is to improve image processing.

Regarding claim 34, the combination of Arai and Brisedoux disclose the method of claim 33, further comprising: selecting a camera of the plurality of cameras based on an operational parameter of the plurality of the cameras (Brisedoux ¶0062 i.e. multiple image sensors 101 capture multiple images, each with different exposure levels); and the selecting a frame pair is based on images output only from the selected camera (Brisedoux ¶0059 i.e. The imaging device may be configured to allow for a user to select a combination of image frames).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of selecting a camera of the plurality of cameras based on an operational parameter of the plurality of the cameras; and the selecting a frame pair is based on images output only from the selected camera from Brisedoux into the method as disclosed by Arai. The motivation for doing this is to improve image processing.

Regarding claim 35, the combination of Arai and Brisedoux disclose the method of claim 34, wherein the operational parameter is a zoom property (Brisedoux ¶44 Accordingly, one image sensor may be focused or zoomed closely on an object in a scene and a second image sensor may be focused at a different level on a different aspect of the scene).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the operational parameter is a zoom property from Brisedoux into the method as disclosed by Arai. The motivation for doing this is to improve image processing.

Regarding claim 36, the combination of Arai and Brisedoux disclose the method of claim 33, wherein images output from one of the cameras are generated according to variable exposure times (Brisedoux ¶0042 i.e. multiple images are to be captured at different exposure levels).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein images output from one of the cameras are generated according to variable exposure times from Brisedoux into the method as disclosed by Arai. The motivation for doing this is to improve image processing.

Regarding claim 38, the combination of Arai and Brisedoux disclose the method of claim 33, wherein images output from one of the cameras are generated according to a predetermined exposure cadence (Brisedoux ¶0042 i.e. multiple images are to be captured at different exposure levels (e.g., different gain settings; For example, an enhanced image may be produced with one portion having low exposure, another portion having a medium exposure, and another portion having a high   exposure, depending on the number of images that have been simultaneously captured.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein images output from one of the cameras are generated according to a predetermined exposure cadence from Brisedoux into the method as disclosed by Arai. The motivation for doing this is to improve image processing.

Regarding claim 39, the combination of Arai and Brisedoux disclose the method of claim 33, wherein the processing comprises fusing content of the frames of the selected frame pair together (Arai Fig. 5(a)-5(f) to 6(a)-6(f) in which frame pairs are combined (e.g. M0 and M1 are combined in Fig 5(a)).

Regarding claim 40, the combination of Arai and Brisedoux disclose the method of claim 33, wherein the processing comprises comparing content of the frames of the selected frame pair (Arai ¶43  image selector 121 selects a predetermined number of image pairs of different combinations of images, from a plurality of images acquired by the image acquiring unit 11; ¶58 two images are selected so that in each image pair, a subject image SI in a common region R in one image corresponds to a subject image SI in a region other than a common region R in another image. The image selector 121 selects at least (N.sup.2−1)/2 image pairs so that combinations of two images are different between different image pairs).

Regarding claim(s) 42-45 and 47-49 (drawn to an apparatus):               
The rejection/proposed combination of Arai and Brisedoux, explained in the rejection of method claim(s) 33-36 and 38-40, anticipates/renders obvious the steps of the apparatus of claim(s) 42-45 and 47-49 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 33-36 and 38-40 is/are equally applicable to claim(s) 42-45 and 47-49. See further Arai ¶148.

Regarding claim(s) 51 (drawn to a CRM):               
The rejection/proposed combination of Arai and Brisedoux, explained in the rejection of method claim(s) 33, anticipates/renders obvious the steps of the computer readable medium of claim(s) 51 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 33 is/are equally applicable to claim(s) 51. See further Arai ¶148.

Claims 37 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Arai and Brisedoux as applied to claims 33 and 42 above, and further in view of Muukki (US 20140320608).
Regarding claim 37, the combination of Arai and Brisedoux disclose the method of claim 33, but fail to teach wherein images output from one of the cameras are generated according to a common exposure time.
Muukki teaches wherein images output from one of the cameras are generated according to a common exposure time (¶0043 i.e. thus both cameras will use the same exposure time).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein images output from one of the cameras are generated according to a common exposure time from Muukki into the method as disclosed by the combination of Arai and Brisedoux. The motivation for doing this is to improve methods and apparatuses for synchronization of camera modules for 3D image.

Regarding claim(s) 46 (drawn to an apparatus):               
The rejection/proposed combination of Arai, Brisedoux, and Muukki, explained in the rejection of method claim(s) 37, anticipates/renders obvious the steps of the apparatus of claim(s) 46  because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 37 is/are equally applicable to claim(s) 46. See further Arai ¶148.

Claims 41 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Arai and Brisedoux as applied to claims 33 and 42 above, and further in view of Li et al (US 20170359534).
Regarding claim 41, the combination of Arai and Brisedoux disclose the method of claim 33, but fail to teach wherein the adjusting comprises denoising the composite image using the other images output from the cameras.
Li teaches wherein the adjusting comprises denoising the composite image using the other images output from the cameras (¶4  image fusion may be used to reduce the noise in the reference image, e.g., by averaging/merging multiple observations of each reference pixel across all images, or may be used to enhance details found in the reference image).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the adjusting comprises denoising the composite image using the other images output from the cameras from Li into the method as disclosed by the combination of Arai and Brisedoux. The motivation for doing this is to improve digital imaging.

Regarding claim(s) 50 (drawn to an apparatus):               
The rejection/proposed combination of Arai, Brisedoux, and Li, explained in the rejection of method claim(s) 41, anticipates/renders obvious the steps of the apparatus of claim(s) 50  because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 41 is/are equally applicable to claim(s) 50. See further Arai ¶148.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669